Exhibit 10.2

Non-Disclosure, Assignment and Non-Solicitation Agreement

In consideration of my employment or continued employment by DuPont Fabros
Technology, Inc., or any of its subsidiaries (collectively, “DFT”), I agree with
DFT as follows:

 

1. Proprietary Information.

(a) I agree that all information, whether or not in writing, of a proprietary,
private, secret or confidential nature concerning DFT’s business, operations,
relationships or financial affairs (collectively, “Proprietary Information”) is
the exclusive property of DFT. Except in the normal course of business and in
the performance of my duties at DFT, I will not disclose any Proprietary
Information to any person or entity, or use any Proprietary Information, without
the prior approval of an officer in a Vice President or higher level position of
DFT, unless and until such information has become public knowledge without any
fault on my part. I will take all reasonable precautions to prevent inadvertent
disclosure or use of any Proprietary Information, including, without limitation
ensuring that employees, directors, vendors, sub-contractors, attorneys, and
agents are permitted access to Proprietary Information only on a “need to know”
basis.

(b) In the event that I receive a subpoena or order of a court, or other body
having jurisdiction over a matter in which I am compelled to produce any
information relevant to DFT, whether confidential or not, I will immediately
notify DFT before making any such disclosure so that DFT may take appropriate
action. I will cooperate with DFT in seeking a protective order or other remedy.
If DFT is not successful in precluding the requesting body from requiring the
disclosure of Proprietary Information, I will furnish only that portion of the
Proprietary Information that is required and will exercise all legal efforts to
obtain assurances that confidential treatment will be accorded any Proprietary
Information that is disclosed.

(c) I understand that Proprietary Information includes, but is not limited to:

(i) Development plans, data center, infrastructure and other designs, research
and development projects, product and program descriptions, marketing
strategies, and future plans and potential strategies of DFT;

(ii) Financial information, including business plans, projections and
strategies, operational plans, financing and capital-raising plans and
activities, lease terms and pricing information, purchasing and internal cost
information, internal services and operational manuals, the manner and methods
of conducting DFT’s business, and information regarding DFT personnel, including
employee lists and compensation data;

(iii) Computer software of any type or form in any stage of actual or
anticipated research and development, source code, object code and load modules,
programming, program patches, data models and systems plans, design, application
and documentation; and

(iv) Information pertaining to any person or entity that leases, or was
solicited by or in discussions or negotiations with DFT regarding a lease of,
data center space from DFT, or otherwise contracted for, was billed for, or
received from DFT any product or service, and vendors, contractors and
sub-contractors of DFT, including, but not limited to, the names of such persons
or entities and their representatives, the fact that DFT is in discussions or
negotiations with any such persons or entities, the content of any proposals,
bids or agreements, data provided to DFT by such persons or entities, and the
type, quantity and specifications of products and services leased or received by
or from such persons or entities.

 

2. Company Property.

(a) I acknowledge that I have no ownership interest in any Company Property. I
also agree that, upon the earlier of a request by DFT and termination of my
employment with DFT for any reason, I will deliver promptly to DFT all Company
Property in my possession, and I will not download or otherwise keep copies of
any Company Property in any format. I will execute any statement or affirmation
of compliance with these obligations that DFT may request.

(b) For purposes of this Agreement, “Company Property” means all assets,
property and materials in any form owned by DFT or in which DFT has an interest,
including but not limited to, any and all: (i) Proprietary



--------------------------------------------------------------------------------

Information of DFT; (ii) trade names or trademarks under which DFT does
business; (iii) designs, sketches, drawings, notes, files, records, data,
correspondence (including copies of e-mail or voice mail messages) and memoranda
prepared by me or received from others in the course of my employment;
(iv) manuals, reports, records, notebooks, plans, photographs, specifications,
technical data and designs and drawings prepared or received in the course of my
employment; and (v) computers, printers, computer hardware and software,
computer programs, program listings, diskettes, CD’s, DVD’s, audio and
videotapes, downloads and source/object codes, cellular telephones and other
wireless devices.

 

3. Developments.

(a) I will make full and prompt disclosure to DFT of all Developments that are
created, made, conceived or reduced to practice by me, under my direction or
jointly with others during my employment with DFT, whether or not during normal
working hours or on the premises of DFT.

(b) I will assign to DFT all rights, title and interests, including but not
limited to copyrights, in such Developments and applications for United States
Letters Patent or foreign Letters Patent for such Developments. To the extent
that any Developments do not qualify as “works made for hire” under U.S.
copyright law, this Agreement will constitute an irrevocable assignment by me to
DFT of the ownership of, and all rights of copyright in, such Developments. This
subsection does not apply to Developments that I develop entirely on my own time
without using DFT’s equipment, supplies, facilities or Proprietary Information
and that does not either (i) result from any work that I perform for DFT or
(ii) relates, at the time of conception or reduction to practice, to DFT
business, or actual or demonstrably anticipated research or development.

(c) At DFT’s request and expense, I will execute any and all writings,
applications, assignments, or other documents that DFT requests to evidence
DFT’s ownership, or apply for, register, and/or obtain copyrights or Letters
Patent of the United States or of any foreign country, or to otherwise protect
DFT’s rights and interests in any Developments. I agree that, if DFT is unable,
after reasonable effort, to obtain my signature on any papers referred to above,
any officer of DFT may execute any such papers as my agent and attorney-in-fact.
By my signature on this Agreement, I designate and appoint each officer of DFT
as my agent and attorney-in-fact to execute any such papers on my behalf, and to
take any and all actions DFT considers necessary to protect its rights and
interests in any Developments.

(d) For Purposes of this Agreement, “Developments” mean discoveries, inventions,
works of authorship, methods, software, mask works, improvements and ideas
(whether patentable or not) that relate to DFT’s business or any of its
activities, research or development. I understand that Developments do not
include such works that I cannot assign to DFT because of the ownership
interests of third parties or in which I acquired a right, title, or interest
prior to my employment by DFT and that are either identified in writing and
attached to this Agreement, or published or filed in any patent office. I
understand that, if I have not so identified any Developments, I am representing
that I do not have any Developments to identify.

 

4. Protection of DFT.

(a) While I am employed by DFT, I will not solicit or provide Conflicting
Services except on behalf or at the direction of DFT. For the one-year period
immediately following the termination of my employment with DFT for any reason,
I agree that, as an employee, consultant, owner, partner or in any other
capacity, I will not solicit or provide Conflicting Services except on behalf of
or at the direction of DFT.

(b) During the period of my employment with DFT and for the one-year period
immediately following the termination of my employment with DFT for any reason,
I agree that, as an employee, consultant, owner, partner or in any other
capacity, unless I have received the written consent of DFT, I will not:

(i) Solicit any Tenant or Active Prospect to lease, purchase or otherwise occupy
data center space in the United States, or request, induce, or attempt to induce
any Tenant or Active Prospect to terminate its relationship with DFT; or

(ii) Solicit, recruit, induce for employment or hire (or assist or encourage any
other person or entity to solicit, recruit or induce for employment), directly
or indirectly or on behalf of myself or any other person or entity, any officer
or non-clerical employee of DFT or any person who was an officer or non-clerical
employee of DFT at any time during the final three months of my employment with
DFT

 

2



--------------------------------------------------------------------------------

(other than any such employee whose employment was terminated by DFT), to work
for my or any person or entity with which I am or intend to be affiliated, or
otherwise directly or indirectly encourage any such person to terminate his or
her employment or other relationship with DFT, or discuss any potential
employment or business association with such person, even if I did not initiate
the discussion or seek out the contact.

(c) I agree and acknowledge that the market for DFT’s services is the United
States of America, so that this Agreement applies to my activities in the United
States. If after applying the provisions of this subparagraph, a court
determines that this Agreement or any of its restrictions is unenforceable for
lack of reasonable geographic limitation and the Agreement or restrictions
cannot otherwise be enforced I agree that the fifty (50) miles radius from any
facility at which I worked for DFT on either a regular or occasional basis
during the year immediately preceding termination of my employment with DFT
shall be the geographic limitation relevant to the contested restriction.

(d) For purposes of this Agreement:

(i) “Conflicting Services” means the product, service or process of a person or
organization, other than DFT, that directly competes in the United States with a
product, service or process of DFT;

(ii) “Tenant” means a tenant (or affiliate thereof) of DFT as of the date of
termination of my employment with DFT (i) in which a lease has been entered into
between tenant (or affiliate thereof) and DFT, and (ii) with which I had any
contact or association, or the identity of which was learned by me as a result
of my employment with DFT at any time during the last year of my employment with
DFT; and

(iii) “Active Prospect” means a prospective tenant (or affiliate thereof) of DFT
(i) that is or was the recipient of a letter of intent or term sheet from DFT
for the lease data center space within the 6-month period prior to the
termination of my employment with DFT and (ii) with which I had any contact or
association, or the identity of which was learned by me as a result of my
employment with DFT at any time during the last year of my employment.

 

5. Reasonableness of Restrictions and Severability.

(a) I have read this entire Agreement and understand it. The terms of this
Agreement will not prevent me from earning a living or pursuing my career. The
restrictions contained in this Agreement are reasonable, proper, and
necessitated by DFT’s legitimate business interests. I am entering into this
Agreement freely and with knowledge of its content and with the intent to be
bound by the terms of this Agreement.

(b) Whenever possible, each provision of this Agreement will be interpreted in
such manner as to be effective and valid under any applicable law or rule in any
jurisdiction. In the event that a court finds this Agreement, or any of its
restrictions, to be ambiguous, unenforceable, or invalid, I acknowledge that the
court shall read the Agreement as a whole and interpret the restrictions at
issue to be enforceable and valid to the maximum extent allowed by law. If the
Court declines to enforce this Agreement in this manner, I acknowledge that this
Agreement will be modified automatically to provide DFT with the maximum
protection of its business interests allowed by law and I agree to be bound by
this Agreement as modified.

(c) If any provision of this Agreement is declared to be ambiguous,
unenforceable or invalid, the remainder of this Agreement shall remain in full
force and effect, and the Agreement shall be read as if the ambiguous,
unenforceable or invalid provision was not contained in the Agreement.

 

6. Injunctive Relief and Remedies.

I acknowledge that it may be impossible to assess the damages caused by my
violation of this Agreement, or any of its terms. I agree that any threatened or
actual violation or breach of this Agreement, or any of its terms, will
constitute immediate and irreparable injury to DFT. I agree that, in addition to
any and all other damages and remedies available to DFT if I breach this
Agreement, DFT shall be entitled to an injunction to prevent me from violating
or breaching this Agreement or any of its terms. In the event that DFT enforces
this Agreement through a court order, I agree that the restrictions contained in
Section 4 shall remain in effect from the effective date of the order enforcing
the Agreement for the applicable periods of time set forth in Section 4. If DFT
is successful in whole or part in any legal or equitable action against me under
this Agreement, I will reimburse DFT for all related costs, including reasonable
attorney’s fees.

 

3



--------------------------------------------------------------------------------

7. Publication of this Agreement to Subsequent Employers or Business Associates.

If I am offered employment or the opportunity to enter into any business venture
that provides or is planning to provide Conflicting Services as owner, partner,
consultant or other capacity while the restrictions described in Section 4 of
this Agreement are in effect, I will inform my potential employer, partner,
co-owner and/or others involved in managing such business of my obligations
under this Agreement and provide such person or persons with a copy of this
Agreement. I authorize DFT to provide copies of this Agreement to any of the
persons or entities described in section and to make such persons aware of my
obligations under this Agreement.

 

8. Miscellaneous.

(a) This Agreement and the restrictions and obligations in it survive my
employment relationship with DFT and are binding regardless of the reason for
termination of my employment.

(b) The Agreement is for the benefit of DFT and its successors and assigns.

(c) This Agreement is governed by the laws of the state where I am employed by
DFT without regard to the conflicts of laws or principles thereof.

(d) No waiver by DFT of any breach of any of the provisions of this Agreement is
a waiver of any preceding or succeeding breach of the same or any other
provisions of this Agreement. No waiver shall be effective unless in writing and
then only to the extent expressly set forth in writing.

(e) Nothing in this Agreement grants a license or permission to use any
intellectual property of Company, whether owned, pending, or currently under
development.

(f) This Agreement may be amended only by a writing signed by both parties.

(g) I agree that, on the subjects covered in this Agreement, it is the entire
Agreement between me and DFT, superseding any previous oral or written
communications, representations, understanding, or agreements with DFT or with
any representative of DFT.

(h) DFT and I intend for this Agreement to be an agreement of non-disclosure,
assignment and non-solicitation and related matters set forth in this Agreement.
This Agreement does not limit in any way the right of either DFT or me to
terminate the employment relationship between DFT and me at any time. This
Agreement contains obligations that survive the termination relationship between
DFT and me. This Agreement is to be read and applied consistently with the
employment agreement between me and DFT.

By signing this Agreement, I represent that I have read and understand this
Agreement, have had an opportunity to consult legal counsel concerning this
Agreement and have signed it voluntarily.

 

Signature:  

 

Name (printed):  

 

Date:  

 

 

4